Exhibit 10.1 Director Compensation Effective August 1, 2007, non-employee director compensation is as follows: Committee Service Board Service Audit Compensation Nominating and Governance Annual Retainer $ 42,000 Restricted Stock, three year vesting 2,150 shares Committee Chair Annual Retainer $ 20,000 $ 15,000 $ 15,000 Committee Chair Restricted Stock, three year vesting (shares) 1,000 750 750 Committee Member Annual Retainer $ 5,000 $ 3,000 $ 3,000 Meeting Fee, including telephonic meetings over one hour $ 1,500 $ 1,500 $ 1,500 $ 1,500 Telephonic meetings of one hour or less $ 750 $ 750 $ 750 $ 750
